United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 19-2746
                           ___________________________

                                   Arthur Thomas Reed

                           lllllllllllllllllllllPlaintiff - Appellant

                                              v.

Dr. Mark F. Bradshaw, Individually and Personally, in his capacity as a dentist at E.R.D.C.C.

                          lllllllllllllllllllllDefendant - Appellee
                                         ____________

                      Appeal from United States District Court
                    for the Eastern District of Missouri - St. Louis
                                    ____________

                                 Submitted: May 5, 2020
                                   Filed: June 5, 2020
                                     [Unpublished]
                                     ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Arthur Reed appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. Upon careful de novo review, see Marsh v. Phelps

       1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Cty., 902 F.3d 745, 751 (8th Cir. 2018) (standard of review), we affirm. We find that
Reed failed to raise a genuine issue of material fact as to whether defendant Bradshaw
was deliberately indifferent to his serious medical need. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986) (issue of material fact is “genuine” only if
evidence is such that reasonable jury could return verdict for non-moving party);
Aswegan v. Henry, 49 F.3d 461, 465 (8th Cir. 1995) (where inmate’s testimony about
doctors’ instructions was unsupported by medical records, inmate failed to establish
he had objectively serious medical need). We also find that summary judgment was
proper on Reed’s retaliation claim. See Lewis v. Jacks, 486 F.3d 1025, 1028 (8th Cir.
2007) (alleged retaliatory action must be such that it would chill person of ordinary
firmness from engaging in protected activity).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-